DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 Lines 7-8: The recitation “a part of the outer circumference of the hollow shaft” should be amended to --a part of an outer circumference of the hollow shaft-- because this is the first recitation of an outer circumference of the hollow shaft (note: the previously recited outer circumference of Line 6 was for the outer circumference of the lead screw, and accordingly is a different outer circumference).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshi (JP H09-57667-A).
Regarding Claim 1, Hiroshi discloses a lead screw device (referring to the Fig. 3 embodiment) comprising: 
A lead screw (25), and a motor (1) that rotates the lead screw (see Fig. 3; see also [0031] of the translation). 
Wherein the motor includes: a hollow shaft (5) (see Fig. 3, showing that the shaft has a hollowed out portion for receiving the lead screw, and accordingly is a hollow shaft) fitted onto a part of an outer circumference of the lead screw (see Fig. 3); and a rotor core (4) fitted onto a part of the outer circumference of the hollow shaft (see Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP H09-57667-A).
Regarding Claim 1, Hiroshi discloses a lead screw device (referring to the Fig. 6 embodiment) comprising: 
A rotated shaft (38), and a motor (1) that rotates the rotated shaft (see Fig. 6; see also [0037] of the translation disclosing the rotated shaft and the motor are connected, and accordingly, rotation of the motor would cause rotation of the rotated shaft). 
Wherein the motor includes: a hollow shaft (5) (see Fig. 6, showing that the shaft is cylindrical in shape, and accordingly is hollow) fitted onto a part of an outer circumference of the rotated shaft (see Fig. 6); and a rotor core (4) fitted onto a part of the outer circumference of the hollow shaft (see Fig. 6).
The Fig. 6 embodiment of Hiroshi describes element 38 as a rotating shaft, but does not explicitly state that this rotating shaft is or could be a lead screw as shown in the other embodiments. However, in the Fig. 3 embodiment Hiroshi teaches that the rotated shaft is a lead screw attached to the motor (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the rotating shaft disclosed in the Fig. 6 Embodiment of Hiroshi with a lead screw shafts as taught in the Fig. 3 Embodiment of Hiroshi to provide the actuator with additional utility through increased applications, such as by allowing for a conversion of rotary motion into linear motion, as compared to just rotary to rotary application.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (JP H09-57667-A) in view of Kaneko (JP 2016-154407-A).
Regarding Claim 2, Hiroshi further discloses the lead screw device according to claim 1, wherein 
An adjustment screw (40) is screwed to the proximal end of the lead screw (see Fig. 6, note the proximal end is considered the right side of the figure as it is oriented).
A head portion of the adjustment screw is in contact with the proximal end of the hollow shaft (see Fig. 6). 
A position of the lead screw relative to the hollow shaft in an axial direction of the lead screw is adjusted by an amount of screwing of the adjustment screw to the lead screw (see Fig. 6, showing an axial direction coupling of the hollow shaft and the lead screw, and that the adjustment screw couples the two components together, and that when the adjustment screw is tightened the position of the two components are adjusted axially based on how much the adjustment screw is rotated).
Hiroshi does not disclose that the hollow shaft and the lead screw have tapered portions. However, Kaneko, which is directed to solving the same problem of connecting an output shaft to a rotor, teaches a rotating shaft (40) attached to a hollow shaft (37) having a rotor (30), using a screw and nut connection (42, 43), where an inner circumference of a distal end of the hollow shaft (see Fig. 1, showing the distal end as the right hand side) includes a first tapered surface (see Fig. 1, showing the surface is tapered from left to right).
An inner diameter of the first tapered surface gradually decreases from the distal end of the hollow shaft toward a proximal end of the hollow shaft (see Fig. 1, showing that from the left to the right the diameter decreases with the taper). 
The rotatable shaft includes a second tapered surface fitted to the first tapered surface (see Fig. 1, showing the two tapered surfaces in contact with one another).
An outer diameter of the second tapered surface gradually decreases from a distal end of the lead screw toward a proximal end of the lead screw (see Fig. 1, showing that the diameter decreases from the left to the right of the figure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the hollow shaft and the rotatable lead screw with matching tappers that narrows in the direction of insertion, to aid in the mounting of the lead screw to the hollow shaft, as well as to provide axial support of the lead screw on the hollow shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lead screw device disclosed in Hiroshi with a tapered hollow shaft and lead screw that are in abutment with one another as taught in Kaneko to improve the ease of assembly of the lead screw device.
Regarding Claim 3, the Combination further suggests the lead screw device according to claim 2, wherein the motor includes a bearing (Hiroshi element 6) fitted onto the outer circumference of the distal end of the hollow shaft (see Hiroshi Fig. 6, showing that the bearing is located near the distal end of the hollows shaft, with the distal end being the left side as the figure is oriented).
Where the first and second tapered surfaces are positioned radially inward from the bearing (see Hiroshi Fig. 6 and Kaneko Fig. 1, note that the tapered surfaces in Kaneko are the surfaces of the hollow shaft and the lead screw that cause an abutment with one another, and that in Hiroshi, these are the flat axially extending surfaces near the bearing; further, since the bearing is on an outer surface of the hollow shaft and the lead screw is located radially inward of the hollow shaft, this means that the interfacing tapered surfaces of the combination would also have to be radially inward from the bearing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY ROBERT WEBER/Examiner, Art Unit 3658